NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3083

                                  MICHELE KELLER,

                                                 Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    CH3443080506-I-1.

                                      ON MOTION

                                       ORDER
      The Department of Justice moves without opposition to reform the caption to name

the Merit Systems Protection Board as respondent.

      Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. The

employing agency is designated as the respondent when the Board reaches the merits of

the underlying case.

      Accordingly,

       IT IS ORDERED THAT:

      The motion is granted. The revised official caption is reflected above.
                                    FOR THE COURT


      MAR 0 6 2009
                                     /s/ Jan Horbaly
        Date                        Jan Horbaly
                                                                M ED
                                    Clerk              u.s. COURT oF APPEALS FOR
                                                         THE FEDERAL CIRCUIT


cc:     Allison Kidd-Miller, Esq.                          MAR 0 6 2009
        Martin S. Hume, Esq.
        Sara B. Rearden, Esq.                                   CLERK
s19




 2009-3083                             2